      Case 2:20-cv-02283-ER Document 42 Filed 12/02/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Suniaga, et al.,                 :    CIVIL ACTION
                                 :    NO. 20-2283
          Plaintiffs             :
     v.                          :
                                 :
Downingtown Area School          :
District, et al.,                :
                                 :
          Defendants             :


 ORDER DENYING IN PART AND GRANTING IN PART DEFENDANTS’ MOTIONS
                           TO DISMISS

          AND NOW, this 2nd day of December, 2020, after

considering the School District Defendants’ Motion to Dismiss

(ECF No. 31) and Rebecca German’s Motion to Dismiss (ECF No. 29)

and Plaintiffs’ responses, and for the reasons stated in the

accompanying Memorandum, it is hereby ORDERED as follows:

          1. The School District Defendants’ Motion to Dismiss

(ECF No. 31) will be GRANTED with respect to Counts I, II, III,

IV, VI, and VIII;

          2. The School District Defendants’ Motion to Dismiss

(ECF No. 31) will be GRANTED as to all moving Defendants except

Defendant Lawless with respect to Counts VII and X;

          3. The School District Defendants’ Motion to Dismiss

(ECF No. 31) will be DENIED with respect to Count IX;

          4. The School District Defendants’ Motion to Dismiss

(ECF No. 31) will be DENIED as to all moving Defendants except
      Case 2:20-cv-02283-ER Document 42 Filed 12/02/20 Page 2 of 2



Downingtown Area School District with respect to Counts V and

XI;

          5. German’s Motion to Dismiss (ECF No. 29) will be

GRANTED with respect to Counts V, VI, and VIII; and

          6. German’s Motion to Dismiss (ECF No. 29) will be

DENIED with respect to Counts VII, IX, X, and XI.

          It is FURTHER ORDERED that Plaintiffs are granted

leave to file a Second Amended Complaint as to Counts I, II, IV,

VII (with respect to the School District Defendants), VIII (with

respect to Rebecca German), and X (with respect to the School

District Defendants) by December 22, 2020. Given that Counts

III, V (with respect to Rebecca German), VI, and VIII (with

respect to the School District Defendants) have been withdrawn,

these Counts are dismissed and may not be re-asserted without

leave of Court.



          AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno________
                           EDUARDO C. ROBRENO, J.




                                   2
